Citation Nr: 1338653	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-47 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 through December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with a 10 percent evaluation.  A notice of disagreement with the 10 percent disability rating was received in August 2009.  By rating decision dated November 2010, the RO increased the rating to 30 percent.  A statement of the case was issued that same month, and the Veteran's substantive appeal was received in December 2010.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim, and has been reviewed.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to determine whether a rating in excess of 30 percent is warranted for the Veteran's PTSD.

The Veteran was seen in a VA outpatient clinic in June 2011 to establish care at that facility.  He provided a brief account of his ongoing PTSD symptoms at that time, and expressed interest in following up with a VA mental health examination.  The examiner conducted a PTSD screen and stated that the Veteran's condition was stable.  However, he recommended that the Veteran have a telepsychiatric evaluation and/or follow up at the local community-based outpatient clinic, and the claims file contains no indication of whether these additional steps were taken.  Therefore, the most recent comprehensive assessment of the Veteran's PTSD appears to have occurred more than five years ago, during a September 2008 VA PTSD examination.  As a result, the Board finds that an additional VA examination is needed in order to fully and fairly evaluate the Veteran's claim.

On remand, the Veteran should also be given the opportunity to identify any providers who have treated him for his PTSD since June 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who have treated him for mental health disorders since June 2011.  After securing any necessary authorization, request any relevant records identified.  In addition, obtain all VA mental health treatment records for the Veteran dating since June 2011.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental health examination to determine the severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


